Citation Nr: 0930194	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to death benefits.

2.  Entitlement to death benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The appellant in this case is advancing a claim for 
Department of Veterans Affairs (VA) benefits based on the 
claimed service of her deceased spouse who died in July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 determination by a 
Regional Office (RO) of the  A notice of disagreement was 
received in January 2008, a statement of the case was issued 
in September 2008, and a substantive appeal was received in 
October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 1989 RO decision denied entitlement to death 
benefits; the appellant was notified of her appellate rights, 
but did not appeal the decision.

2.  Certain evidence received since the RO's October 1989 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to death benefits, and raises a reasonable 
possibility of substantiating the claim.

3.  The National Personnel Records Center has certified that 
the appellant's deceased spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSIONS OF LAW

1.  The October 1989 decision which denied a claim of 
entitlement to death benefits is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
RO's October 1989 determination, and the claim of death 
benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to death benefits have not 
been met.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The record shows that the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal in a March 2008 letter.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board finds that any defects with 
respect to the timing of the VCAA notice was not prejudicial 
since the case was readjudicated in September 2008 via a 
statement of the case, thereby curing the defective notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In this case, the March 2008 notice informed the claimant of 
what evidence was necessary to establish entitlement to the 
claim on appeal.  Further, the March 2008 notice informed the 
appellant of what constitutes new and material evidence.  
Moreover, the RO previously denied the appellant's claim as 
there was no evidence to establish that the appellant's 
deceased spouse had eligible military service in the United 
States Armed Forces.  The March 2008 letter specifically 
requested evidence to show military service with a regular 
component of the United States Armed Forces.  Thus, the 
requirements set forth in Kent have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
requests for service verification to the National Personnel 
Records Center (NPRC).  The Board finds that the record, as 
it stands, includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant to notify and assist her have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The appellant contends that she is eligible for VA death 
benefits because her deceased spouse had service in the 
United States Armed Forces during World War II.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  38 C.F.R. § 3.40.  Service as a 
guerrilla under the circumstances outlined in paragraph (d) 
of this section is also included.  Persons who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States Forces are included.  Service as a 
guerrilla by a member of the Philippine Scouts or the Armed 
Forces of the United States is considered as service in his 
regular status.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of service from 
a service department.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.  Id.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in 
November 2007, and the regulation applicable to her appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Factual Background and Analysis of New and Material Evidence 

In May 1989, the appellant filed a claim of entitlement to 
basic eligibility for death pension benefits.  In support of 
her claim, the evidence of record contained a marriage 
contract, a certification of service, an Affidavit for 
Philippine Army Personnel, and a document showing service 
from the Commonwealth of the Philippines, Philippine Army.  
In the October 1989 decision, the RO denied entitlement to 
death benefits on the basis that there was no finding of 
qualifying service to establish eligibility for such 
benefits.  The appellant was informed of the decision and of 
her appellate rights with respect thereto, but she did not 
file a timely notice of disagreement.  Therefore, the October 
1989 decision became final.  38 U.S.C.A. § 7105(c).  
Accordingly, entitlement to death benefits may be considered 
on the merits only if new and material evidence has been 
received since the time of the October 1989 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2007, the appellant filed a claim to reopen her 
claim for entitlement to death benefits.  In support of her 
claim, she submitted multiple statements, a birth 
certificate, a marriage certificate, and a death certificate.  
As the appellant's claim was previously denied based on a 
finding that her deceased spouse did not have recognized 
service in the U.S. Armed Forces, including the recognized 
guerrillas, for evidence to be new and material, it would 
have to either show that he did have recognized active 
service or that a new request for verification of service was 
necessary.  The appellant's evidence constitutes new evidence 
because it provides different information, i.e., service 
number and first name, than what was used by the NPRC in May 
1972 to certify nonservice (which appears to be the basis for 
the RO's October 1989 decision).  Hence, it gives new 
information upon which a service department search could be 
conducted and raises a reasonable possibility of 
substantiating the appellant's claim to establish basic 
eligibility.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

Therefore, the Board has determined that the evidence 
submitted since the October 1989 rating decision is new to 
the record, relates to an unestablished fact necessary to 
substantiate the merits of the claim, requires a new request 
for verification of service, and raises a reasonable 
possibility of substantiating the claim.  The claim of 
entitlement to death benefits, therefore, is reopened.  38 
U.S.C.A. § 5108.  

Factual Background and Analysis of Entitlement to VA Benefits

In this case, the appellant contends that she is entitled to 
death benefits.  In support of her claim, the appellant has 
submitted multiple statements; a birth certificate; a 
marriage certificate; a death certificate; a certification of 
service; an Affidavit for Philippine Army Personnel; and a 
document showing service from the Commonwealth of the 
Philippines, Philippine Army.

In November 2007, March 2008, and May 2008, the RO requested 
verification of the deceased spouse's claimed service from 
the NPRC.  VA received responses from the NPRC in March 2008, 
August 2008, and November 2008.  The NPRC stated that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.

Based on the evidence of record, the Board must conclude that 
the appellant's deceased spouse did not have qualifying 
service for VA benefits.  The NPRC certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
deceased spouse's service, service still must be confirmed by 
the service department.  VA is prohibited from finding, on 
any basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board notes that the law, and not the 
facts, is dispositive in this case.  The documents submitted 
by the appellant are not service department documents and do 
not contain all of the required information such as length, 
time and character of service; and therefore are insufficient 
to establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203(a).  The preponderance of the evidence is 
against the appellant's claim of entitlement to death 
benefits.




ORDER

Althought new and material evidence has been received to 
reopen the claim of entitlement to VA death benefits, 
entitlement to death benefits under a merits analysis is not 
warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


